Citation Nr: 9908220	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-38 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.

3.  Entitlement to a temporary total disability rating for a 
period of hospitalization from July 14, 1993, to August 3, 
1993.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1965 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
In a decision of June 1993, the RO denied entitlement to a 
disability rating higher than 30 percent for post-traumatic 
stress disorder.  

The Board notes that in his substantive appeal statement of 
December 1993, the veteran requested a hearing before a 
traveling Member of the Board.  Subsequently, however, the 
veteran withdrew that request.

The Board also notes that in a decision of May 1994, the RO 
denied entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability, and denied entitlement to a temporary total 
disability rating based on hospitalization from July 14, 
1993, to August 3, 1993.  These two issues are the subject of 
a remand which is located at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue of entitlement to an increased rating for post-
traumatic stress disorder has been obtained.

2.  The veteran's PTSD is manifested by visual flashbacks, 
nightmares, and preoccupation with events in Vietnam as well 
as avoidance of thoughts, situations, activities, and people 
associated with traumatic experiences; severe estrangement 
from others; diminished interest in others and activities; 
and hypervigilence.  Symptoms of intense irritability and 
anxiety, sleep disorder, distractibility, and suicidal and 
homicidal ideation cannot be clearly separated from the 
veteran's nonservice-connected bipolar disorder.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(1996, 1998); 61 Fed. Reg. 52695-52702 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The RO contacted the Social Security 
Administration office in Dayton, Ohio, and requested copies 
of the records pertaining to the veteran.  In June 1998, the 
office in Dayton responded by stating that the veteran had 
been allowed SSI effective in August 1988, and the benefits 
had been terminated in March 1995.  It was also stated that 
no medical record was available in that office.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran contends that the RO made a mistake by denying 
his claim for an increased rating for post-traumatic stress 
disorder.  He asserts that the severity of the disorder is 
not adequately represented by the current 30 percent 
disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.  The Board notes that the RO also has 
considered the veteran's claim under both the old and the new 
criteria.  Therefore, a remand for such consideration is not 
necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), a 30 percent disability rating is warranted where 
there is definite social and industrial impairment.  The 
Board notes that, in a precedent opinion dated in November 
1993, the VA General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree," and that it represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 09-93 
(O.G.C. Prec. 9-93 (Nov. 9, 1993)).  The Board is bound by 
this interpretation of the term "definite."  See 
38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9411 under redesignated 38 C.F.R. 
§ 4.130 provides that a 30 percent rating is warranted when 
post-traumatic stress disorder is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The evidence which has been developed in connection with the 
current claim includes the report of a mental status 
examination conducted by the VA in February 1994.  At that 
time, the examiner concluded with Axis I diagnoses of bipolar 
disorder, mixed; PTSD, mild; and personality disorder, mixed.  
A GAF of 40-50 during the past year was indicated.  The 
examiner concluded that the veteran had a long history of 
psychiatric problems with suicidal ideation and intrusive 
thoughts, rambling thoughts and manic behavior with 
aggressive and violent behavior.  He indicated that the 
veteran had been discharged as "undesirable" after he went 
AWOL during his last enlistment in 1973.  The examiner 
described a series of hospitalizations which started in 1975 
with a suicide attempt.  The examiner indicated that the 
veteran related strong signs and symptoms of PTSD with poor 
recollection of the events.  The veteran reportedly had 
intrusive dreams and aggressive behavior toward his first 
wife which continued toward his girlfriend for which the 
veteran had been jailed under assault charges.  The examiner 
indicated that the veteran had used alcohol and drugs, but 
mostly alcohol.  The veteran also presented with paranoid 
delusions and intrusive thoughts that had been diagnosed as 
bipolar disorder.  The examiner concluded that the veteran's 
main diagnosis was bipolar disorder although the veteran did 
meet the criteria for mild PTSD.  The veteran was described 
as competent.  Prior to this examination in January 1994, the 
veteran had been hospitalized for bipolar disorder, manic 
episode; history of PTSD; history of sporadic alcohol abuse; 
and mixed personality disorder.  

In October 1994, the veteran was hospitalized with a 
complaints of increased irritability, increased anxiety, 
feeling out of control, and concerned that he might hurt 
others due to the irritability.  The final summary Axis I 
diagnoses included bipolar disorder, mixed with psychotic 
features; PTSD; substance abuse, alcohol, marijuana, cocaine, 
continuous; and history of paranoid schizophrenia.  On 
discharge, the veteran was described as competent and 
immediately capable of returning to full employment.  The 
veteran was admitted to the PTSD unit in March 1994, but 
discharged irregularly after testing positive for opiates on 
two separate occasions.  

On VA examination in March 1995, the veteran was described as 
casually dressed with adequate personal hygiene.  The veteran 
reportedly appeared to be somewhat anxious and depressed.  He 
was cooperative.  His speech was not pressured and his 
thinking appeared logical and coherent.  He denied current 
hallucinations, and his thought content showed no evidence of 
delusions.  His affect was described as anxious and 
depressed.  He denied current suicidal or homicidal ideation.  
He was oriented to time, place and person.  His judgment and 
insight were somewhat impaired.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner concluded that the veteran was likely to be 
experiencing post-traumatic stress disorder.  He reportedly 
did not show other clinical features such as schizophrenia, 
an organic mental disorder, or a bipolar disorder which the 
examiner opined could possibly explain the veteran's current 
clinical picture.  The examiner noted that the veteran 
explained the stressors which he had experienced in Vietnam 
which could be considered outside the usual range of 
experience and potentially traumatic.  The examiner noted 
that the veteran reported the presence of recurrent 
recollections, recurrent nightmares, irritability, difficulty 
in concentration, problems with employment and relationships.  

The veteran was hospitalized in April 1995 with complaints of 
suicidal ideation secondary to auditory hallucination and 
increasing number of flashbacks for the previous two weeks.  
On discharge the examiner indicated that the veteran was to 
determine whether he was capable of returning to full 
employment.  The final summary Axis I diagnoses were PTSD 
(primary); bipolar affective disorder, mixed with psychotic 
features; alcohol dependence; and cocaine dependence.  A GAF 
score of 70 was entered.  

In December 1995, the veteran presented to an Emergency Room 
with complaints of suicidal and homicidal ideation.  On 
discharge seven days later, the veteran was described as 
having no unusual mannerisms, good eye contact, alert and 
oriented in all spheres.  Speech was described a normal rate, 
rhythm, tone and slow.  Mood was good, affect was broad, 
appropriate and non-labile.  Thought content and thought 
process revealed no formal thought disorder.  The veteran 
denied manic symptoms, depressive symptoms or anxiety 
symptoms.  He reported to pledging to remain substance free.  
Cognition was intact.  Judgment was reported to be fair as 
well as insight.  The examiner indicated that it was unknown 
as to whether the veteran was capable of returning to full 
employment.  The final summary Axis I diagnoses were alcohol 
dependence, relapse; cocaine dependence, unknown course 
specified; history of bipolar disorder, type I (manic); 
history of PTSD, chronic; history of schizophrenia; paranoid 
type.  An Axis II diagnosis of history of mixed personality 
disorder was also provided.   

On mental disorders examination conducted by the VA in 
February 1997, the veteran reported that he stayed by himself 
and sometime did not get out of his house for four or five 
days at a time.  He said that he prayed every day that he 
would die.  He reported that his appetite was not good, and 
that he had not had a real good meal in four days.  He also 
stated that a SWAT team broke into his house after his 
neighbors heard him having a flashback and called the police.  
He also reported that he had frequent headaches and that his 
mind raced.  The veteran reported that he had not worked 
since 1977.  On mental status examination, the veteran was 
described as casually dressed with adequate hygiene.  He 
appeared depressed and somewhat anxious.  He was cooperative 
and controlled.  On occasion, he was tearful.  He denied 
suicide attempts, but expressed suicidal ideation.  He was 
oriented to time, place and person.  His judgment and insight 
were impaired.  Following mental status examination the 
examiner commented that given the veteran's history of 
alienation, withdrawal, episodes of anger and rage, 
relationship difficulties, and employment difficulties, it 
seemed unlikely that he had the ability to obtain, pursue, 
and/or maintain employment.  He further stated that due to 
his inability to concentrate and remember, it was unlikely 
that the veteran would be able to participate in retraining 
for compatible employment.  The examiner assigned a GAF score 
of 45.  

The veteran was provided a VA examination in October 1997 
which included a clinical interview and mental status 
examination,  The extensive claims folder was also reviewed.  
The examiner was specifically asked to determine whether an 
additional diagnosis of bipolar disorder was indicated.  At 
that time, the veteran complained of frequent flashbacks as 
well as intense visual experiences related to Vietnam.  He 
stated that he was preoccupied by events that happened in 
Vietnam.  He complained of impaired sleep, and indicated that 
he sometimes had nightmares.  He also reported that he did 
not go anywhere even to the grocery store.  He indicated that 
he did not like talking with people and was afraid of being 
around people that set off the flashbacks.  He reported being 
violent in the past.  He reported guilt and remorse 
associated with Vietnam.  He described social isolation.  He 
indicated that he had not been able to work in a number of 
years and that he could not tolerate being around people, 
being afraid that he would hurt someone.  He reported being 
married and divorced one time with the divorce occurring 23 
years earlier.  He indicated that he had four children by two 
different women, but indicated that he was not in any 
relationship.  He stated that he lived alone in his own home.  
He indicated that his primary support system was his sister.  

On mental status examination, the veteran was described as 
casually dressed with grooming and appearance adequate.  He 
was grudgingly cooperative and defensive.  He was irritable, 
angry, and at times, challenging and accusatory.  He was 
fully oriented.  He was able to name the two most recent 
Presidents of the United States, but could not say who 
preceded Bush.  He showed some awareness of current events.  
He was able to concentrate to count backwards from 20 to one.  
He was able to do only the first substraction of serial 
sevens.  His recent and remote memory appeared fair.  He 
appeared generally to be a fair informant.  His affect was 
restricted in range, generally appropriate, and very intense.  
His mood was irritable and angry with some dysphoria.  He 
indicated a history of having been suicidal many times.  He 
was not currently suicidal.  He indicated that he often had 
thoughts of harming others and felt that he could easily harm 
someone who intruded or threatened him.  He reported getting 
scared and afraid.  He indicated that he had crying spells, 
in pertinent part, at times when he thought of Vietnam.  He 
appeared anxious, restless and agitated.  He spoke at a rapid 
pace with pressured speech.  His conversation was somewhat 
rambling with some tangentiality.  He showed some complaint 
of racing thoughts.  He stated that he sometimes felt that 
society was trying to kill the Vietnam and Korean War 
veterans.  His interpretation of proverbs was very concrete.  
His insight and judgment were fair.  He showed some awareness 
of his limitations.  He indicated that his sister handled his 
money because he was forgetful.  His general level of 
intelligence was in the average range.  The Axis I diagnoses 
were PTSD; bipolar disorder, mixed with psychotic feature; 
and alcohol dependence.  A GAF of 40 was entered. 

The examiner remarked that the veteran presented with a mix 
of symptoms of PTSD and bipolar disorder.  The examiner 
indicated that the symptoms of PTSD included frequent visual 
flashbacks, nightmares, and preoccupation with events in 
Vietnam as well as avoidance of thoughts, situations, 
activities, and people associated with traumatic experiences, 
severe estrangement from others; diminished interest in 
others and activities; and hypervigilence.  The symptoms of 
bipolar disorder included hyperactivity, pressured speech, 
restlessness, dysphoria, racing thoughts, and persecutory 
ideation.  It was noted that some symptoms especially the 
veteran's intense irritability and anxiety, sleep disorder, 
and distractibility, suicidal and homicidal ideation were 
likely contributed to by both disorders to an extent that 
could not be sorted out completely.  It was his opinion that 
a diagnosis of bipolar disorder was warranted.  He noted 
that, at that time, the veteran was showing bipolar features.  
He noted that available records indicated that the veteran 
had been on one or more mood stabilizers since 1990, and 
usually an antipsychotic as well.  With these medications, 
the examiner noted, it would not be unusual for the veteran 
to have periods when he might be essentially free of bipolar 
symptoms even while receiving attention for PTSD.  The 
examiner reported that previous examiners may have failed to 
make a diagnosis of bipolar disorder if they saw the veteran 
during a period when he was relatively free of bipolar 
symptoms.  It was the examiner's estimate that the veteran's 
general functioning was impaired separately and to an 
approximate equal degree (GAF 45-50) by PTSD and bipolar 
disorder, and to a lesser degree (GAF 65-70) by his alcohol 
dependence. 

The veteran was again hospitalized in December 1997.  The 
reason for admission was reported to be alcohol dependence.  
The discharge diagnoses were, in pertinent part, alcohol 
dependence; cocaine dependence; bipolar disorder; PTSD.  He 
underwent uneventful stabilization and assessment.  He was 
prepared to be transferred to the general treatment program, 
but decided to leave against medical advice.  He was 
described a competent and employable.

In reviewing the evidence of record, the Board notes that the 
medical evidence reflects that, in addition to his service-
connected post-traumatic stress disorder, the veteran likely 
has a nonservice-connected bipolar disorder.  As noted above, 
on most recent examination, the examiner was asked to 
determine whether the veteran, in fact, had a nonservice-
connected psychiatric disorder and he sorted out, to the best 
of his ability, the symptomatology attributable to each 
disorder and that which could not be separated.  To the 
extent that some of the symptoms cannot be sorted out, 
reasonable doubt should be resolved in the veteran's favor 
and the symptoms should be presumed to be attributable to the 
service-connected post-traumatic stress disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).

The Board further notes that GAF scores of 45 to 50 reflect 
serious symptoms or any serious impairment in social, 
occupational or school functioning, such as having no friends 
or being unable to keep a job.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  The 
most recent examiner indicated that the veteran's service-
connected PTSD and nonservice-connected bipolar disorder 
shared separately, but equally in this assessment.  More 
importantly, the Board notes that the symptoms which the 
examiner either concluded were due to PTSD or which could not 
be clearly separated from the veteran's bipolar disorder 
included visual flashbacks, nightmares, and preoccupation 
with events in Vietnam as well as avoidance of thoughts, 
situations, activities, and people associated with traumatic 
experiences, severe estrangement from others; diminished 
interest in others and activities; and hypervigilence as well 
as intense irritability and anxiety, sleep disorder, 
distractibility, and suicidal and homicidal ideation.  The 
Board notes that the reports of the veteran's many 
hospitalizations indicate his endorsement of such 
symptomatology on numerous occasions.  Although only the 
February 1997 VA examiner has clearly stated that the veteran 
is unemployable due to the veteran's PTSD, the Board notes 
the longstanding nature of the symptomatology outlined above 
as well as the veteran's long history of treatment for such 
symptoms.  Even without consideration of the symptoms that 
have been ascribed as due to bipolar disorder or substance 
abuse, the Board finds that the symptomatology exhibited by 
the veteran as due to PTSD indicates a severe degree of 
impairment.  

Notably, under the old diagnostic criteria, the demonstrated 
symptomatology is characteristic of severe social and 
industrial impairment (the criteria for a 70 percent 
evaluation).  Under the old criteria, a 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  See Johnson, 
supra.  The veteran's long psychiatric history is 
characterized by such symptomatology to the extent that the 
most recent VA examiner described the veteran as having 
severe estrangement from others and diminished interest in 
others and activities.  Further, the Board concludes that 
such impairment has been demonstrated in the record to a 
degree that likely renders the veteran unable to obtain and 
maintain gainful employment.  Under the revised criteria for 
evaluating psychiatric disorders,  a 70 percent evaluation 
contemplates deficiencies in most areas due to, in pertinent 
part, suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.  On numerous examinations, 
the veteran has demonstrated intense irritability and 
anxiety, continuous depression, suicidal ideation, impaired 
impulse control, and the inability to establish and maintain 
effective relationships.  Further, the Board notes that 
although the veteran arguably meets only one of the criteria 
for 100 percent under the revised criteria such as persistent 
danger of hurting self or others and essentially does not 
more nearly meet the criteria for such an award, pursuant to 
Karnas, a 100 percent disability evaluation for the veteran's 
PTSD is sustainable under the old criteria.  Based on the 
foregoing considerations, the Board finds that a 100 percent 
evaluation for the veteran's service-connected PTSD is 
warranted.


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.




REMAND

In reviewing the procedural history of the issues which have 
been certified for appellate review, the Board notes that the 
claim for an increased rating for post-traumatic stress 
disorder (which is reviewed above) was denied by the RO in a 
decision of June 1993.  The veteran submitted a notice of 
disagreement with that decision in October 1993.  In November 
1993, the RO issued a statement of the case which addressed 
only the increased rating issue.  In December 1993, the 
veteran submitted a substantive appeal statement.  Thus, the 
veteran unquestionably perfected an appeal with respect to 
that issue.

Subsequently, in May 1994, the RO issued a rating decision 
which denied a total disability rating based on individual 
unemployability, and which denied a temporary total 
disability rating based on a period of hospitalization from 
July 14, 1993, to August 3, 1993.  The RO included these 
issues in a supplemental statement of the case which was 
issued later in May 1994.  

The Board notes, however, that it is unclear whether the 
veteran has perfected these two issues for appellate review 
by filing a timely notice of disagreement and a substantive 
appeal.  This question must be resolved in order to determine 
whether the Board has jurisdiction to address the merits of 
those issues.  

The Board further notes that a determination of the 
timeliness of an NOD is itself an appealable issue, as to 
which a claimant is entitled to file an NOD and as to which 
he or she must then receive an SOC.  See 38 C.F.R. §§ 19.34, 
20.101(c); see also 38 U.S.C. §§ 7104(a), 7105(b)(1).  
Moreover, certain procedural rights govern a person's pursuit 
of VA benefits.  He or she has the right to file a claim and 
to receive a decision on that claim; to identify for appeal 
an issue or issues that he or she believes were wrongly 
decided and to express disagreement; to receive an SOC, 
perfect the appeal, and submit argument on behalf of a 
position; and to receive a hearing.  Here, the Board had the 
jurisdiction-indeed, the obligation-to assess its 
jurisdiction.  However, the Board's obligation to assess its 
own jurisdiction cannot come at the expense of the procedural 
rights that belong to an applicant for VA benefits who has 
had no opportunity to present evidence or argument on that 
jurisdictional issue.  Accordingly, because the RO has not 
yet rendered a decision on the question of the timeliness of 
the appellant's NOD, a remand is required.  See Marsh v. 
West, 11 Vet. App. (1998).  Accordingly, the case is REMANDED 
to the RO for the following development:

The RO should render a decision as to 
whether the veteran has filed timely 
notices of disagreement and substantive 
appeals with respect to the issues of 
entitlement to a total disability rating 
based on individual unemployability, and 
entitlement to a temporary total 
disability rating based on a period of 
hospitalization from July 14, 1993, to 
August 3, 1993.  The RO should also 
consider whether either or both of these 
issues have been rendered moot by the 
Board's decision granting a 100 percent 
rating.  The Board notes that a 
determination regarding the timeliness of 
an NOD is itself an appealable issue as 
to which a claimant is entitled to file a 
notice of disagreement and as to which he 
or she must then receive an SOC.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 

intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

- 13 -


- 1 -


